United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-2743
                                   ___________

Sara Esther Ramos Vasquez,              *
                                        *
            Petitioner,                 *
                                        * Petition for Review of
      v.                                * an Order of the Board
                                        * of Immigration Appeals.
Eric H. Holder, Jr., Attorney General, *
                                        * [UNPUBLISHED]
            Respondent.                 *
                                   ___________

                             Submitted: March 3, 2011
                                Filed: March 9, 2011
                                 ___________

Before WOLLMAN, BOWMAN, and SMITH, Circuit Judges.
                        ___________

PER CURIAM.

        Guatemalan citizen Sara Esther Ramos Vasquez petitions for review of an order
of the Board of Immigration Appeals (BIA) affirming an immigration judge’s denial
of her application for cancellation of removal. We lack jurisdiction to review the
discretionary determination that Ramos Vasquez failed to show her removal would
result in exceptional and extremely unusual hardship to her children who were United
States citizens. See Zacarias-Velasquez v. Mukasey, 509 F.3d 429, 434 (8th Cir.
2007). We also lack jurisdiction to consider Ramos Vasquez’s assertion that the
impact of her health problems was ignored, because she did not exhaust this issue
before the BIA. See Sultani v. Gonzales, 455 F.3d 878, 884-85 (8th Cir. 2006).
Accordingly, we dismiss the petition.
                        ______________________________